           Case 3:19-cv-05711-EMC Document 55-2 Filed 08/28/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10                                                         Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others       [PROPOSED] ORDER GRANTING
      similarly situated,
                                                           UNOPPOSED MOTION FOR
12                                                         EXTENSION OF THE DEADLINE TO
                             Plaintiff,
13                                                         COMPLETE ADR PROCESS
      v.
14                                                         Date: TBD
      TOTAL MERCHANT SERVICES, LLC, a                      Time: TBD
15    Delaware limited liability company,                  Judge: Hon. Edward M. Chen
                                                           Courtroom: 5
16                           Defendant.                    Complaint Filed: September 11, 2019

17
18           Pending before the Court is Plaintiff’s Motion for Extension of the Deadline to Complete

19   ADR Process (“Motion”). Having read and considered the Motion, the Court, being fully advised
20   in the premises, finds as follows:
21
             1.     The Motion is GRANTED.
22
             2.     The deadline for the parties to complete the ADR process is extended until
23
     September 22, 2020.
24
25   IT IS HEREBY ORDERED

26           Dated: ________________                       __________________________
                                                           Hon. Edward M. Chen
27                                                         United States District Judge
28
     [PROPOSED] ORDER GRANTING                         1
     MOTION FOR EXTENSION
     RE: ADR PROCESS
